Title: To George Washington from Reed & Forde, 5 June 1797
From: Reed & Forde
To: Washington, George

 

Sir
Philad[elphi]a June 5. 1797

We duely received your communication of the 19th and in consequence shall immediately take the necessary means to have the balance of the Columbia Shares transferd to your order, at furthest they shall be sent from this in all next week if not previously obtaind at George Town. We consider’d that we held as many shares in the Columbia Bank as would have compleated your quantity but there has been some error, we have in the hands of Mr Smith some Notes at long dates which we wishd to realise by the purchase of Shares but did not depend on them solely to furnish them as your friend at George Town supposes. You maintain ⟨that⟩ you were compel’d to take these Shares [contra] ry to your wishes and at a high price [we] had neither interest or concern in the Sale made to you, if the purchase was unfortunate to you we fear the Sale will be much more So to us for the notes we received for the 70 you held & upwards of 300 more have become very doubtfull. We trust you will have no further trouble in this business & are Yr Hbe servts

Reed & Forde

